 1

 2
                        UNITED STATES DISTRICT COURT
 3
                               DISTRICT OF NEVADA
 4
     TERRANCE EUGENE WILLIAMS,                Case No. 3:21-cv-00187-HDM-CLB
 5
                          Petitioner,
 6        v.                                               ORDER
 7   NEVADA       DEPARTMENT         OF
     CORRECTIONS, et al.,
 8
                         Respondents.
 9
10        Petitioner   Terrance   Eugene       Williams,   a   pro   se   Nevada
11   prisoner, has not properly commenced this action by either paying
12   the standard filing fee or filing an application for leave to
13   proceed in forma pauperis (“IFP”). He submitted a Petition for
14   Writ of Habeas Corpus (ECF No. 1-1) under 28 U.S.C. § 2254 but he
15   did not pay the $5.00 filing fee or submit an IFP application.
16        Under 28 U.S.C. § 1914(a) and the Judicial Conference Schedule
17   of Fees, a $5.00 filing fee is required to initiate a habeas action
18   in a federal district court. The Court, however, may authorize a
19   prisoner to begin a habeas action without prepaying fees and costs
20   if he or she submits an IFP application on the approved form along
21   with the appropriate supporting documentation: (1) a financial
22   certificate signed by an authorized prison official, (2) a copy of
23   the prisoner’s trust account statement for the six-month period
24   prior to filing, and (3) a financial affidavit and acknowledgement
25   signed by the prisoner showing an inability to prepay fees and
26   costs or give security for them. 28 U.S.C. § 1915(a); LSR 1-1, LSR
27   1-2. Petitioner will have 30 days from the date of this order to
28   either pay the $5 filing fee or submit an IFP application with all


                                          1
 1   required attachments.

 2        Turning     to   the   petition,       Local    Rule    LSR    3-1    requires

 3   Petitioner to file his petition on the Court’s required § 2254

 4   petition form. Instead of complying with the local rule, Petitioner

 5   used a state court form. Petitioner must use the required form to

 6   state his claims in order to provide the court with necessary

 7   information      to   conduct   preliminary      review      of    the    petition.

 8   Accordingly, Petitioner must file an amended petition on the

 9   Court’s form within 30 days of the date of this order. Petitioner
10   must clearly title the amended petition as such by writing the
11   word “AMENDED” immediately above “Petition for a Writ of Habeas
12   Corpus” on page 1 in the caption, and he must place the case
13   number,    3:21-cv-00187-HDM-CLB,       in    the    designated     space.     Under
14   Local Rule 15-1, the amended petition must be complete in itself
15   without reference to previously filed papers. Thus, the claims and
16   allegations that are stated in the amended petition will be the
17   only matters remaining before the Court. Any claims or allegations
18   that are left out of the amended petition or that are not re-
19   alleged will not be considered.

20        IT IS THEREFORE ORDERED:

21        1. The Clerk of Court is instructed to MAIL Petitioner (i) a

22             blank form petition for a writ of habeas corpus pursuant

23             to 28 U.S.C. § 2254 with instructions, and (ii) a blank

24             form   Application    to   Proceed         in   Forma     Pauperis    for

25             incarcerated litigants with instructions.

26        2. Within 30 days of the date of this order, Petitioner must

27             file   an   IFP   application      along    with    (i)    a    financial

28             certificate executed and signed by the petitioner and an


                                             2
 1     authorized    prison    official,    (ii)    a    financial

 2     acknowledgement executed and signed by the petitioner, and

 3     (iii) a statement of his inmate trust account for the six-

 4     month period prior to filing.

 5   3. Alternatively, Petitioner will pay the $5 filing fee within

 6     30 days.

 7   4. Petitioner must file an amended petition on the Court’s

 8     form within 30 days. Petitioner must clearly title the

 9     amended petition as such by writing the word “AMENDED”
10     immediately above “Petition for a Writ of Habeas Corpus”
11     on page 1 in the caption, and he must place the case number,
12     3:21-cv-00187-HDM-CLB, in the designated space.
13   5. Petitioner’s failure to comply with this Order by (a)
14     filing an amended petition, and either (b) submitting a
15     complete IFP application, or (c) paying the filing fee
16     within 30 days will result in the dismissal of this action
17     without prejudice and without further advance notice.
18   DATED: this 24th day of May 2021.
19

20
                                    HOWARD D. MCKIBBEN
21                                  UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                3
